 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11                                                   Case No. 1:19-cv-01043-EPG (PC)
     ZECHARIAH LEE,
12                                                   ORDER DENYING, WITHOUT PREJUDICE,
                        Plaintiff,
13                                                   PLAINTIFF’S MOTION FOR APPOINTMENT
            v.                                       OF PRO BONO COUNSEL
14
     SHERIFF VERNON H. WARNKE, et al.,
                                                     (ECF No. 8)
15
                        Defendants.
16

17          Plaintiff Zechariah Lee is a state prisoner proceeding pro se and in forma pauperis in this
18   civil rights action filed under 42 U.S.C. 1983. Plaintiff filed the action on July 17, 2019. (ECF
19   No. 1.) Plaintiff filed the instant motion for the appointment of pro bono counsel on August 7,
20   2019. (ECF No. 8.) Plaintiff argues that he is entitled to the appointment of pro bono counsel for
21   the following reasons: (1) Plaintiff is unable to afford counsel; (2) the issues involved in this case
22   are complex; (3) Plaintiff must share the law library with three other prison yards, with each yard
23   having their own separate day to use the library, limiting Plaintiff’s library access; (4) Plaintiff
24   has limited knowledge of the law; (5) this case will require significant research and investigation,
25   and (6) Plaintiff has attempted to find counsel to take his case, to no avail. (ECF No. 8)
26          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
27   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952
28
                                                        1
 1   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28
 2   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,
 3   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request
 4   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.
 5           Without a reasonable method of securing and compensating counsel, the Court will seek
 6   volunteer counsel only in the most serious and exceptional cases. In determining whether
 7   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of
 8   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
 9   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).
10           The Court will not order appointment of pro bono counsel at this time. The Court has
11   reviewed the record in this case, and at this time the Court is unable to make a determination that
12   Plaintiff is likely to succeed on the merits of his claims. Moreover, it appears that Plaintiff can
13   adequately articulate his claims.
14           Plaintiff is advised that he is not precluded from renewing his motion for appointment of
15   pro bono counsel at a later stage of the proceedings.
16           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro
17   bono counsel is DENIED without prejudice.
18
     IT IS SO ORDERED.
19

20       Dated:     March 3, 2020                                 /s/
21                                                           UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                         2
